  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 1 of 55 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                               )
IAN PIERCE Derivatively on Behalf of
                                               )
A. O. SMITH CORPORATION,
                                               )
                   Plaintiff,
                                               )
v.
                                               )
                                               )
AJITA G .    RAJENDRA, KEVIN J.
                                               )
WHEELER, JOHN J. KITA, RONALD D.
                                               )
BROWN,    GLOSTER B. CURRENT, JR.,
                                               )
WILLIAM P. GREUBEL, PAUL W. JONES,
                                               ) Case No.
DR. ILHAM KADRI, BRUCE M. SMITH,
                                               )
MARK D. SMITH, IDELLE K. WOLF AND
                                               )
GENE C. WULF
                                               ) JURY TRIAL DEMANDED
                                               )
                      Defendants,
                                               )
-and-
                                               )
                                               )
A. O. SMITH CORPORATION, a Delaware
                                               )
corporation,
                                               )
                                               )
                      Nominal Defendant.
                                               )
                                               )

               VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

        Plaintiff Ian Pierce (“Plaintiff”), by his attorneys, submits this Verified Stockholder

Derivative Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of

Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following on information and belief,

except as to the allegations specifically pertaining to Plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of Plaintiff’s counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission (“SEC”) and a review of news reports, press releases, and other publicly available

sources.

                       NATURE AND SUMMARY OF THE ACTION

               This is a stockholder derivative action brought by Plaintiff on behalf of Nominal


                                               -1-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 2 of 55 PageID #: 2



Defendant A. O. Smith Corporation (“A. O. Smith” or the “Company”) against its executives and

the members of its board of directors (the “Board”). The wrongdoing alleged herein has caused

substantial damage to A. O. Smith ’s reputation, goodwill, and standing in the business community,

and has also exposed A. O. Smith to substantial, potential liability for violations of federal

securities law.

                  A. O. Smith is a producer of water heaters and boilers. It has two main operating

groups: (1) North America; and (2) the rest of the world (“Rest of World”). The Rest of World

group predominantly consists of the Company’s business in China, which accounted for about

one-third of A.O. Smith’s total profits in 2018 and almost the entirety of its Rest of World segment

sales.

                  A.O. Smith has had a business presence in China for over 20 years. A.O. Smith’s

performance in China has become indicative of the Company’s overall success. China is a huge

market for water heaters and boiler products and for some time, A.O. Smith commanded a higher

than average price in China due to offering a superior product in that market. In 2018, A.O. Smith

announced “record” sales of $3.2 billion, which it said was “primarily” due to “higher sales of

water treatment products in China,” in addition to pricing actions in the United States. For the year,

the Company's actual China sales were over $1 billion.

                  From 2015 to 2018, A.O. Smith’s reported that net profits in China grew by

over 36%. However, as would later be revealed, an undisclosed partner in China, Jiangsu UTP

Supply Chain (“UTP”) was the reason for this growth. According to later-revealed analyst

allegations, A.O. Smith partnered with UTP to inflate its sales figures, force unwanted

inventory through a controlled distribution channel (“channel stuffing”), and mask the

declining business in China.




                                                 -2-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 3 of 55 PageID #: 3



               As detailed herein and in the federal securities class action pending in the United

States Court for the Eastern District of Wisconsin styled City of Birmingham Retirement And Relief

System v. AO Smith Corporation, et al., Case 2:19-cv-1198-LA (the “Securities Action”), the

officers and directors greatly damaged A. O. Smith by causing it to file false and misleading

statements that omitted materially adverse facts from July 26, 2016, to April 16, 2019 (the

“Relevant Period”).

               Starting in 2015, China experienced a large downturn in its property market that

affected the demand for water heaters and boilers produced by A.O. Smith. Consequently, the

profits that A.O. Smith earned in China began to decline as the Company struggled to maintain its

ability to sell its products at premium prices, against lower-cost competitors. Profits were further

cut into because the Company attempted to move into so-called “second tier” Chinese cities where

real estate values had fallen even further during the real estate downturn. To shield itself from

adverse trends in an increasingly difficult market environment, A.O. Smith used its relationship

with UTP to make it falsely appear as if its revenue in China was at very high levels. In actuality,

revenue levels only appeared robust due to improper distributor-financed channel stuffing.

According to some estimations, UTP comprised approximately 75% of A.O. Smith’s sales in

China, during the Relevant Period.

                                 JURISDICTION AND VENUE

               Pursuant to 28 U.S.C. §1331 and Section 27 of the Securities and Exchange Act of

1934 (“Exchange Act”), this Court has jurisdiction over the claims asserted herein for violations

of sections 14(a) of the Exchange Act and SEC Rule and 14a-9 promulgated thereunder. This Court

has supplemental jurisdiction over the remaining claims under 28 U.S.C. §1367.

               This Court has jurisdiction over each Defendant named herein because each

Defendant is either an entity that is incorporated in this District or is an individual with sufficient


                                                 -3-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 4 of 55 PageID #: 4



contacts with this District to render the exercise of jurisdiction by the Court permissible under

traditional notions of fair play and substantial justice.

                Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) A.

O. Smith is incorporated in this District; (ii) one or more of the Defendants either resides or

maintains executive offices in this District; (iii) a substantial portion of the transactions and wrongs

complained of herein, including the Defendants’ primary participation in the wrongful acts detailed

herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed to A. O. Smith,

occurred in this District; and (iv) Defendants have received substantial compensation in this

District by doing business here and engaging in numerous activities that had an effect in this

District.

                                           THE PARTIES

Plaintiff

                Plaintiff Ian Pierce is and has continuously been, a stockholder of A. O. Smith

during the time of the wrongdoing complained of herein.

Nominal Defendant

                Nominal Defendant A.O. Smith is a Milwaukee-based manufacturer of gas and

electric water heaters, boilers, tanks, and water treatment products. The Company is incorporated

under the laws of the State of Delaware and has two classes of common equity: Common Stock

(“Common Stock”) and Class A Common Stock (“Class A Stock”). Holders of Class A Stock are

entitled to one (1) vote per share, and holders of Common Stock are entitled to one-

tenth (1/10th) vote per share. The Company’s common stock trades on the New York Stock

Exchange (“NYSE”) under the ticker symbol “AOS.”

                Certain members of the founding family of the Company and trusts for their benefit

(the “Smith Family”) have entered into a voting trust agreement with respect to shares of the


                                                 -4-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 5 of 55 PageID #: 5



Company’s Class A Stock and Common Stock they own. According to the Company’s 2019 Proxy

Statement filed with the SEC on February 28, 2019 (the “2019 Proxy”), the Company may be

deemed a controlled company by virtue of the Smith Family Voting Trust’s stake (the “Voting

Trust”). According to the 2019 Proxy, “The Smith Family Voting Trust has the power to elect a

majority of our Class A Directors, who, in turn constitute a majority of the Board. As of December

31, 2018, the Smith Family Voting Trust directly or beneficially owned 96.5% of Class A Common

Stock and therefore 96.5% of voting power with respect to the election of the Class A Directors.”

               The 2019 Proxy further explicates that “since the Board is currently composed of

six Class A Directors and four Common Stock Directors, the Smith Family Voting Trust

effectively exercises control over voting power for a majority of the members of our Board of

Directors, and therefore, we have qualified as a ‘controlled company’ under the New York Stock

Exchange (“NYSE”) rules.” Moreover:


         [A]s a controlled company, under NYSE rules, we may choose to not have a
         majority of independent directors or compensation or governance committees
         consisting solely of independent directors. Notwithstanding our status as a
         controlled company, the Board has not elected to utilize the “controlled
         company” exemption in any respect because, as described below, we have a
         Board in which a majority of our members consist of independent directors, and
         all members of the Audit Committee, Personnel and Compensation Committee
         and Nominating and Governance Committee are independent for SEC and
         NYSE purposes.
               The 2019 Proxy states that the Governance Committee and the Board considered

that Bruce M. Smith and Mark D. Smith are trustees who together can “exercise control over the

Smith Family Voting Trust and that they and their descendants are also beneficiaries of material

economic interests associated with the Class A Common Stock subject to this trust.” However,

absent explanation, the 2019 Proxy states their economic interest does “not impair the

independence of either Bruce or Mark Smith.” Bruce M. Smith and Mark D. Smith are cousins.



                                              -5-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 6 of 55 PageID #: 6



               As of December 31, 2018, through the Voting Trust, the members of the Smith

Family owned approximately 62.9 percent of the total voting power of the Company’s outstanding

shares of Class A Stock and Common Stock, taken together as a single class, and approximately

96.5 percent of the voting power of the outstanding shares of Class A Stock, as a separate class.


Individual Defendants


               Defendant Ajita G. Rajendra (“Rajendra”) was named Executive Chair of A.O.

Smith in September 2018 and has served as a director since 2011. He previously served as

chairman and chief executive officer from 2017 to August 2018, chairman, president and chief

executive officer from 2014 to 2017, president, and chief executive officer from 2013 to 2014, and

president and chief operating officer from 2011 to 2012. He is also a member of the Investment

Policy Committee of the Board. Rajendra joined the company as president of A. O. Smith Water

Products Company in 2005 and was named executive vice president of the Company in 2006.

According to the 2019 Proxy, he owns 321,351 shares of common stock, 70,265 shares of restricted

stock units, and 647,470 exercisable options. He was paid about $21.7 million for his services to

the Company during 2016, 2017 and 2018. Rajendra is a Class A Director and is elected by the

Smith Family. Rajendra sold approximately $5.5 million shares during the Relevant Period:


    Insider Name       Trade Date Price Per Share Number of Sold Shares Value

  Ajita G. Rajendra     5/30/2018              $64.62                       7,400     $478,188

                        5/25/2018              $64.60                       2,600     $167,960

                        5/24/2018              $64.06                      10,000     $640,600

                        2/21/2018              $66.55                       5,000     $332,750




                                               -6-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 7 of 55 PageID #: 7




                        2/15/2018               $64.84                       8,200     $531,688

                        2/14/2018               $64.02                       6,800     $435,336

                       11/30/2017               $62.74                       3,610     $226,491

                       11/29/2017               $62.65                       1,390      $87,090

                       11/28/2017               $61.81                      15,000     $927,122

                        5/5/2017                $55.25                      30,000 $1,657,500

                                                                             Total $5,484,725

               By virtue of terms of the Voting Trust, the trustees have the power to elect Rajendra

to the Board as a Class A Director and to ensure that he is also appointed Executive Chair.

               Defendant Kevin J. Wheeler (“Wheeler”) has served as CEO and President of A.O.

Smith since September 2018, its President since May 2017 and a director since July 2017. He

previously served as the Company's Chief Operating Officer (“COO”), and before that was the

Company's General Manager of North America, India, and Europe Water Heating and Export

business. According to the 2019 Proxy, he owns 28,705 shares of common stock 19,130 shares of

restricted stock units, and 58,812 exercisable options. He was paid approximately $6.8 million for

his services to the Company during 2016, 2017 and 2018. Wheeler is a Class A Director and is

elected by the Smith Family. Wheeler sold approximately $1.5 million shares during the Relevant

Period:


    Insider Name      Trade Date Price Per Share Number of Sold Shares Value

   Kevin J. Wheeler    12/6/2017                $61.49                     13,293      $817,387

                        5/4/2017                $54.39                     13,600      $739,704




                                               -7-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 8 of 55 PageID #: 8




                                                                            Total $1,557,091



              Under the terms of the Voting Trust, the trustees have the power to ensure Wheeler

is appointed CFO and a Class A Director.

              Accordingly, the trustees of the Voting Trust, i.e. the Smith Family, had the ability

to ensure that the Board is controlled through Class A Directors and that the top executives are

beholden to them.

              Defendant John J. Kita (“Kita”) served as Chief Financial Officer (“CFO”) of A.O.

Smith throughout the Relevant Period until his retirement in May 2019. According to the 2019

Proxy, he owns 41,917 shares of common stock 18,565 shares of restricted stock units, and 58,282

exercisable options. He was paid about $9 million for his services to the Company during 2016,

2017 and 2018. Kita sold about $6.1 million shares during the Relevant Period:




    Insider Name Trade Date Price Per Share Number of Sold Shares Value

     John J. Kita     6/8/2018               $64.61                       9,000     $581,459

                     2/16/2018               $66.10                      25,000 $1,652,500

                     11/22/2017              $60.78                       8,958     $544,465

                      6/2/2017               $56.32                      12,200     $687,149

                      5/1/2017               $53.86                      31,619 $1,702,999

                     12/5/2016               $49.74                      20,000     $994,800

                                                                           Total $6,163,372

              Defendant Ronald D. Brown (“Brown”) has been a director of the Company since



                                              -8-
  Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 9 of 55 PageID #: 9



2001 and authorized the Company’s Definitive Proxy Statement for 2017 (the “2017 Proxy”), 2018

(the “2018 Proxy”) annual meetings of the stockholders and the 2019 Proxy. According to the

2019 Proxy, he owns 43,896 shares of common stock 52,311 shares of restricted stock units. He

received $225,556 in compensation for 2018, which consisted of $100,500 in fees earned or paid

in cash and $125,056 in stock awards. He received $227,523 in compensation for 2017, which

consisted of $102,500 in fees earned or paid in cash and $125,023 in stock awards. He received

$244,213 in compensation for 2016 which consisted of $119,125 in fees paid or earned in cash

and $125,088 in stock awards. Brown is a Class A Director and is elected by the Smith Family.

Brown sold approximately $853,600 shares during the Relevant Period:


     Insider Name       Trade Date Price Per Share Number of Sold Shares Value

   Ronald D. Brown       5/2/2019                $52.45                       8,000 $419,600

                         5/24/2017               $54.25                       8,000 $434,000

                                                                             Total $853,600

               Defendant Gloster B. Current, Jr. (“Current”) was a director of the Company from

at least January 2016 to April 2018 and authorized the 2017 and 2018 Proxies. According to the

2019 Proxy, Current received $22,125 in compensation for 2018 and deferred receipt of 71,352

shares until his separation from service as a director which occurred effective April 9, 2018.

               Defendant William P. Greubel (“Greubel”) has been a director of the Company

since 2006 and authorized the 2017, 2018 and 2019 Proxies. According to the 2019 Proxy, he owns

16,873 shares of restricted stock units. He received $225,556 for 2018 which consisted of

$100,500 in fees earned or paid in cash and $125,056 in stock awards. He received $222,523 for

2017 which consisted of $97,500 in fees earned or paid in cash and $125,023 in stock awards. He

received $235,213 in compensation for 2016 which consisted of $110,125 in fees paid or earned


                                               -9-
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 10 of 55 PageID #: 10



in cash and $125,088 in stock awards. Greubel sold approximately $2 million shares during the

Relevant Period:


    Insider Name       Trade Date Price Per Share Number of Sold Shares Value

 William P. Greubel      2/1/2018              $66.50                     17,856 $1,187,424

                         2/9/2017              $49.00                     17,621      $863,429

                                                                            Total $2,050,853

              Defendant Paul W. Jones (“Jones”) has been a director of the Company since 2004

and authorized the 2017, 2018 and 2019 Proxies. Jones is a Class A Director and is elected by the

Smith Family. According to the 2019 Proxy, he owns 200,967 shares of common stock. He

received $216,056 in compensation for 2018 which consisted of $91,000 in fees earned or paid in

cash and $125,056 in stock awards. He received $211,523 in compensation for 2017, which

consisted of $86,500 in fees earned or paid in cash and $125,023 in stock awards. He received

$194,713 in compensation for 2016 which consisted of $69,625 in fees paid or earned in cash and

$125,088 in stock awards. Jones sold about $14.3 million shares during the Relevant Period:


   Insider Name Trade Date Price Per Share Number of Sold Shares Value

   Paul W. Jones      5/9/2019              $49.50                      1,000        $49,500

                      2/8/2019              $49.00                     20,000       $980,000

                    11/13/2018              $45.99                      9,000       $413,910

                      8/21/2018             $58.92                      4,591       $270,502

                      8/3/2017              $54.02                     60,000      $3,241,200

                      2/15/2017             $49.23                     24,645      $1,213,273




                                             - 10 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 11 of 55 PageID #: 11




                     2/10/2017               $49.81                    120,900     $6,022,029

                      2/6/2017               $49.47                      44,490    $2,200,920

                                                                          Total $14,391,334

               Defendant Ilham Kadri (“Kadri”) has been a director of the Company since

December 12, 2016 and authorized the 2017, 2018 and 2019 Proxies. According to the 2019 Proxy,

Kadri owns 5,270 shares of common stock. She received $216,056 in compensation for 2018

which consisted of $91,000 in fees earned or paid in cash and $125,056 in stock awards. She

received $211,940 in compensation for 2017 which consisted of $86,917 in fees paid or earned in

cash and $125,023 in stock awards. She received $46,715 in compensation for 2016 which

consisted of $6,667 in fees paid or earned in cash and $40,048 in stock awards.

               Defendant Bruce M. Smith (“Bruce Smith”) has been a director of the Company

since at least 1995 and authorized the 2017, 2018 and 2019 Proxies. Bruce Smith is one of three

trustees of the Voting Trust, which holds a controlling position in the stock of the Company. Bruce

Smith is a Class A Director. According to the 2019 Proxy, he directly owns 471,060 shares of

common stock (including those held beneficially as settlor of a revocable family trust). He

received $216,056 in compensation for 2018 which consisted of $91,000 in fees earned or paid in

cash and $125,056 in stock awards. He received $251,273 in compensation for 2017 which

consisted of $126,250 of fees paid or earned in cash and $125,023 in stock awards. He received

$244,713 in compensation for 2016 which consisted of $119,625 in fees paid or earned in cash

and $125,088 in stock awards. Bruce Smith sold about $268,100 in shares during the Relevant

Period.

               Defendant Mark D. Smith (“Mark Smith”) is a director of the Company since 2001

and authorized the 2017, 2018 and 2019 Proxies. Mark Smith is one of three trustees of the Voting


                                              - 11 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 12 of 55 PageID #: 12



Trust, which holds a controlling position in the stock of the Company. Mark Smith is a Class A

Director. According to the 2019 Proxy, he directly owns 433,038 shares of common stock

(including those held beneficially as settlor of a revocable family trust). He received $216,056 in

compensation for 2018 which consisted of $91,000 in fees earned or paid in cash and $125,056 in

stock awards. He received $213,023 in compensation for 2017 which consisted of $88,000 in fees

paid or earned in cash and $125,023 in stock awards. He received $212,213 in compensation for

2016 which consisted of $87,125 in fees paid or earned in cash and $125,088 in stock awards.

Mark Smith is one of three trustees of the Voting Trust, which holds a controlling position in the

stock of the Company. Bruce Smith is the first cousin of Mark Smith. Mark Smith sold about

$853,600 in shares during the Relevant Period.

               Defendant Idelle K. Wolf (“Wolf”) has been a director of the Company since 2005

and authorized the 2017, 2018 and 2019 Proxies. According to the 2019 Proxy, she owns 52,023

shares of common stock and 9,122 shares of restricted stock units. She received $216,056 in

compensation for 2018 which consisted of $91,500 in fees earned or paid in cash and $125,056 in

stock awards. She received $213,023 in compensation for 2017 which consisted of $88,000 in fees

paid or earned in cash and $125,023 in stock awards. She received $212,213 in compensation for

2016 which consisted of $87,125 in fees paid or earned in cash and $125,088 in stock awards.

Wolf sold about $228,233 in shares during the Relevant Period.

               Defendant Gene C. Wulf (“Wulf”) has been a director of the Company since 2003

and authorized the 2017, 2018 and 2019 Proxies. According to the 2019 Proxy, he owns 110,131

shares of common stock. He received $247,306 in compensation for 2018 which consisted of

$122,250 in fees earned or paid in cash and $125,056 in stock awards. He received $223,023 in

compensation for 2017 which consisted of $98,000 in fees paid for earned in cash and $125,023




                                              - 12 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 13 of 55 PageID #: 13



in stock awards. He received $222,213 in compensation for 2016 which consisted of $97,125 in

fees paid or earned in cash and $125,088 in stock awards.

                Defendants Rajendra, Wheeler, Kita, Brown, Current, Greubel, Jones, Kadri,

Bruce Smith, Mark Smith, Wolf, and Wulf are herein collectively referred to as the “Individual

Defendants.”

               Moreover, despite the economic realities associated with power afforded to the

Voting Trust over governance and elections, “the Board has determined that Messrs. Brown, Jones,

Greubel, Bruce Smith, Mark Smith and Wulf, Dr. Kadri and Ms. Wolf meet the NYSE

independence requirements.” Again, this statement is not accompanied by any explanation

supporting the conclusion. During the Relevant Period, the Individual Defendants were managers

overseeing A.O. Smith's operations and finances and made or authorized the materially false and

misleading statements described herein. The Individual Defendants had intimate knowledge about

core aspects of A.O. Smith's financial and business operations, including its business in China.

The Individual Defendants have traveled to China on business for A.O. Smith and are focused on

and personally involved in, the Company's operations in China given the country's significance to

A.O. Smith's overall business and prospects. The Individual Defendants also made decisions

regarding disclosures that would be made by A.O. Smith.


                      DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

               By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and continues to owe A. O. Smith and its stockholders fiduciary

obligations of trust, loyalty, good faith, and due care, and was/is required to use his/her utmost

ability to control and manage A. O. Smith in a fair, just, honest, and equitable manner. The



                                              - 13 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 14 of 55 PageID #: 14



Individual Defendants were/are required to act in furtherance of the best interests of A. O. Smith

and its stockholders, to benefit all stockholders equally, and not in furtherance of their personal

interest or benefit.

                Each Individual Defendant owed and continues to owe A. O. Smith, and its

stockholders, the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets.

                The Individual Defendants, because of their positions of control and authority as

directors and/or officers of A. O. Smith, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their executive and/or directorial

positions with A. O. Smith, each of the Individual Defendants had knowledge of the material,

nonpublic information regarding the Company. In addition, as officers and/or directors of a

publicly held company, the Individual Defendants had a duty to promptly disseminate accurate

and truthful information with regard to the Company’s business practices, operations, financials,

financial prospects, compliance policies, and internal controls, so that the market price of the

Company’s stock would be based on truthful and accurate information.

                To discharge their duties, the Individual Defendants were/are required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. The Individual Defendants were required to, among other things:

               (a)     ensure that the Company complied with its legal obligations and
        requirements—including requirements involving the filing of accurate financial and
        operational information with the SEC—and refrain from engaging in insider trading and
        other deceptive conduct;

                (b)    conduct the affairs of the Company in compliance with all applicable laws,
        rules, and regulations to make it possible to provide the highest quality performance of
        its business, avoid wasting the Company’s assets, and maximize the value of the
        Company’s stock;




                                               - 14 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 15 of 55 PageID #: 15



               (c)     remain informed as to how A. O. Smith conducted its operations, and,
        upon receipt of notice or information of imprudent or unsound conditions or practices,
        make a reasonable inquiry in connection therewith, and take steps to correct such
        conditions or practices and make such disclosures as necessary to comply with applicable
        laws; and

               (d)     truthfully and accurately guide investors and analysts as to the business
        operations of the Company at any given time.

            DUTIES PURSUANT TO THE COMPANY’S CODE OF CONDUCT

                The Individual Defendants, as officers and/or directors of A. O. Smith, were also

bound by the Company’s Code of Conduct1 (the “Code of Conduct”), and the Corporate

Governance Guidelines2 which set out guiding principles concerning employee and business

conduct. In particular, the Code of Conduct mandates that employees must “never take any action

that violates the law and never encourage anyone else to violate the law on behalf of A.O.

Smith…(employees) are responsible for reporting any violation (of the Code of Conduct) or any

illegal or unethical act.”

                The Code of Conduct also provides “As a publicly traded company in the United

States, A. O. Smith is obligated to report any material information to the investing public as quickly

as practical. Material information is anything that a reasonable investor would consider important

when deciding whether to buy, sell, or hold our stock. Examples would be major new contracts

from customers, an important new product introduction, an acquisition, a major lawsuit, and future

sales and profit estimates.”

                Further, the Code of Conduct requires, in part, the following:

        Records and reports should be accurate, timely, complete, and consistent with
        generally accepted accounting principles in the U. S. You are responsible for any
        reports you write and records you keep. This includes sales records, production

1
  See A.O. Smith Corporation Code of Conduct:
https://www.aosmith.com/uploadedFiles/Web_Assets/Documents/Governance/GuidingPrinciples.pdf
2
  See A.O. Smith Corporation Corporate Governance Guidelines:
https://www.aosmith.com/uploadedFiles/Web_Assets/Documents/Governance/Corporate%20Governance%20Guide
lines.pdf


                                                - 15 -
    Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 16 of 55 PageID #: 16



        records, expense reports, inventory or scrap reports, environmental records,
        accounting records, and any other business-related reports, transcripts, or records.
        If you become aware of any inaccurate, false, or misleading entry in the company’s
        books or records, report it immediately to your supervisor, the company’s chief
        financial officer, the Legal Department or to the Integrity Help Line. Any such calls
        to the Integrity Help Line will be reported directly to the Audit Committee of the
        Board of Directors.

                In addition to these duties, Board members who served on the Audit Committee

owed specific duties to A. O. Smith under the Audit Committee Charter (the “Audit Charter”).3

Specifically, they are mandated to:

        Assist the Board of Directors in fulfilling the Board’s oversight responsibilities relating to
        (i) the integrity of the Company’s financial statements and the financial reporting process,
        (ii) the Company’s process for financial reporting and compliance with legal and regulatory
        requirements, (iii) the independent registered public accounting firm’s (hereinafter
        “independent auditors”) selection, qualifications and independence, (iv) the performance
        of the Company’s internal audit function and independent auditors, (v) the assessment of
        the effectiveness of the Company’s internal controls and (vi) the Company’s enterprise risk
        management policies and procedures.

                The Audit Charter further requires the Audit Committee to oversee internal controls

and risk management, including:


          Review and discuss the annual audited financial statements and quarterly
          financial statements with management and the independent auditors, including
          the Company’s disclosures under “Management’s Discussion and Analysis of
          Financial Condition and Results of Operations”, and make a recommendation to
          the Board of Directors as to the inclusion of the annual audited financial
          statements in the Annual Report on Form 10-K and the quarterly unaudited
          financial statements and Forms 10-Q; Review and discuss with management of
          the Company and the independent auditors the quarterly earnings press release
          and hold general discussion on financial information and earnings guidance
          provided to analysts and rating agencies as well as any matters required to be
          communicated to the Committee by the independent auditors; Meet periodically
          with management to review and discuss the Company’s policies and procedures
          regarding risk assessment and risk management. While it is the responsibility of
          management to assess and manage the Company’s exposure to risk, the
          Committee, in conjunction with the other committees of the Board, will discuss
          and review the policies and procedures that govern the process and the steps

3
 See Audit Committee Charter at:
https://www.aosmith.com/uploadedFiles/Web_Assets/Documents/Governance/Charter%20Audit%20Committee.pdf


                                                - 16 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 17 of 55 PageID #: 17



          management has taken to assess, monitor and control such exposures; Meet
          periodically to review and discuss with management and the independent
          auditors the Company’s accounting policies, that may be viewed as critical, and
          review and discuss any significant changes. The Committee will also review and
          discuss with management and the independent auditors significant accounting
          and reporting developments, including recent professional and regulatory
          pronouncements, and their impact on the Company’s financial statements;
          Discuss with management the results of Disclosure Committee meetings and
          management’s activities in connection with performing its required quarterly
          certifications under Section 302 of the Sarbanes-Oxley Act, including the
          evaluation of the effectiveness of disclosure controls by the Chief Executive
          Officer and Chief Financial Officer; Establish and annually review procedures
          for (i) the receipt, retention and treatment of complaints received by the
          Company regarding accounting, internal controls or auditing matters, and (ii) the
          confidential, anonymous submission by employees of information regarding
          questionable accounting or auditing matters all in accordance with the
          requirements of Section 301 of the Sarbanes-Oxley Act as amended and related
          statutory and/or regulatory requirements; Report regularly to the Board,
          including as to any issues that arise with respect to the quality or integrity of the
          Company’s financial statements, the Company’s compliance with legal or
          regulatory requirements, the Company’s enterprise risk management policies
          and procedures, the performance and independence of the independent auditors
          or the performance of the internal audit function.

Breaches of Duties

                The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and/or directors of A. O. Smith, the absence

of good faith on their part, and a reckless disregard for their duties to the Company.

                The Individual Defendants breached their duty of loyalty and good faith by utterly

failing to implement a reasonable, relevant, meaningful, and well-constituted system of internal

controls, especially with respect to revenue recognition practices. The Director Defendants also

breached their duty of loyalty and good faith by allowing Defendants to cause, or by themselves

causing, the Company to make improper statements to the public and the Company’s stockholders.

These unlawful practices wasted the Company’s assets and caused A. O. Smith to incur substantial

damage.



                                                 - 17 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 18 of 55 PageID #: 18



               The Audit Committee members had a duty to review the Company’s earnings press

releases and regulatory filings. The members of the Audit Committee breached their duty of loyalty

and good faith by approving the improper statements detailed herein and failing to properly

oversee A. O. Smith ’s public statements and internal control function.

               The Individual Defendants, because of their positions of control and authority as

officers and/or directors of A. O. Smith, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Individual Defendants also failed to prevent the

other Individual Defendants from taking such illegal actions. In addition, as a result of Individual

Defendants’ improper course of conduct, the Company is now the subject of the securities class

action that alleges violations of federal securities laws. As a result, A. O. Smith has expended, and

will continue to expend, significant sums of money.


THE INDIVIDUAL DEFENDANTS CAUSED THE COMPANY TO ISSUE FALSE AND
                    MISLEADING STATEMENTS


               On July 26, 2016, A.O. Smith published a press release announcing "record

second quarter" net earnings of $87.1 million. The press release said these large profits were

driven in large part by the success of A.O. Smith's China operations:

               "Our strong year-over-year earnings growth of 23 percent
         continued to demonstrate solid execution by our business teams in North
         America and China," noted Rajendra.

                "We achieved year-over-year sales growth, in China of 16 percent in
         local currency in the second quarter thanks to increased sales of water heating
         and water treatment products," Rajendra added.

                                               *          *    *

         Rest of World segment

               Sales of this segment, which is primarily comprised of China, Europe


                                                 - 18 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 19 of 55 PageID #: 19



         and India, increased approximately eight percent in the second quarter of
         2016 to $239.8 million from $221.3 million in the year-ago quarter.
         Continued strong customer demand/or the company's premium water
         heating and water treatment products drove China sales nearly 16 percent
         higher in local currency and approximately 10 percent higher as measured
         in U.S. dollars.

                Operating earnings for this segment were $33.0 million compared with
         $30.9 million earned in the 2015 second quarter. The impact to profits from
         higher China sales was partially offset by higher selling costs to support
         expansion in tier 2 and tier 3 cities and the e-commerce platform in China, as
         well as larger losses in India. Segment operating earnings were negatively
         impacted by approximately $2 million due to China currency translation. As
         a result of these factors, second quarter 2016 operating margin of 13.8 percent
         was modestly lower than the 14.0 percent operating margin in 2015.

(emphasis added).

                On August 8, 2016, A.O. Smith filed a Form 10-Q, signed by Defendant Rajendra

and Defendant Kita, which emphasized the Company's 2Ql6 earnings and operating results,

including for its China group. Attached to the report were SOX certifications signed by defendants

Rajendra and Kita, attesting to the accuracy of the report. The Form 10-Q also stated that A.O.

Smith's China sales were expected to grow throughout 2016, stating in pertinent part:

         Sales in our Rest of World segment grew approximately eight percent in the
         second quarter of 2016, as a result of ten percent sales growth in China. Sales
         in our Rest of World segment grew approximately ten percent in first half of
         2016. China sales in local currency grew approximately 16 percent in both
         the second quarter and first half of 2016 compared to the same periods last
         year. We expect full year 2016 sales in China to grow at a rate of
         approximately 15 percent in local currency driven by expected continued
         overall water heater market growth, market share gains, improved product
         mix and water treatment product growth at a rate significantly higher than 15
         percent.

                On October 26, 2016, A.O. Smith issued a press release announcing "record sales

and strong earnings increases" for 3Q16 of $683.9 million and $83.2 million, respectively. The

press release said the increases were largely due to success in the Company's China operations

stating that:


                                              - 19 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 20 of 55 PageID #: 20



       continued strong demand for the company's water heating and water treatment products
       in China drove sales in the third quarter nine percent higher compared with sales of
       $625.1 million during the same period in 2015" and that "[s]ales increased 11 percent
       when adjusted for the impact from the stronger U.S. dollar against the Chinese and
       Canadian currencies…A. O. Smith delivered record sales and strong earnings increases
       thanks to our global growth strategy," commented Ajita Rajendra, chairman and chief
       executive officer.

Rest of World segment

               Sales of this segment increased 11 percent in 2016 to $965.6 million
        compared with 2015 sales of $866.1 million. China sales increased 13 percent
        and grew 19 percent when the impact from the stronger U.S. dollar is excluded.
        An increase in demand for water heaters and residential air purification
        products and 35 percent growth in A. O. Smith-branded water treatment
        product sales contributed to the strong growth in China.

               Operating earnings for this segment increased 14 percent in 2016 to
        $129.1 million compared with $113.0 million earned the prior year. Higher
        sales were partially offset by increased China selling, general and administrative
        (SG&A) expenses. Higher selling costs in China to support expansion in tier 2
        and 3 cities, as well as higher advertising costs to support brand building, were
        the primary drivers of higher segment SG&A expenses. Currency translation
        reduced China earnings by approximately $8 million. Segment operating margin
        was slightly higher at 13.4 percent in 2016 compared with 2015 segment
        operating margin of 13.0 percent.

               Segment sales for the fourth quarter 2016 of $268.1 million were 16
        percent higher than the same period in the previous year. Sales in China
        increased 24 percent in the quarter, excluding the impact from the
        strengthening U.S. dollar. Continued demand for the company's consumer
        products in the region led by water treatment and air purification products
        contributed to the strong sales growth.

                Segment operating earnings of $38.2 million were 34 percent higher in
        the fourth quarter of 2016 than in the same three-month period in 2015, driven
        by the impact from higher China sales. Higher selling costs to support growth,
        higher advertising costs to support brand building and $2.5 million due to
        currency translation, all in China, partially offset higher China sales. Segment
        operating margin for the period at 14.2 percent was higher than the fourth quarter
        of 2015 at 12.3 percent due to higher gross margins primarily driven by a more
        profitable mix of China products and improved profitability associated with sales
        of water treatment products in the 2016 quarter.

(emphasis added).



                                              - 20 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 21 of 55 PageID #: 21



               On November 8, 2016, A.O. Smith filed a Form 10-Q, signed by defendant

Rajendra and defendant Kita, which reiterated the Company's 3Q16 earnings and operating results,

including for its China segment. Attached to the report were SOX certifications signed by

defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-Q reiterated

that A.O. Smith was experiencing strong sales in China, stating in pertinent part:

                 Sales in our Rest of World segment grew approximately 11 percent in
         the third quarter of 2016, as a result of 11 percent sales growth in China[.] China
         sales in local currency grew approximately 17 percent in the third quarter
         compared to the same period last year. We expect full year 2016 sales in
         China to grow at a rate in excess of 16 percent in local currency driven by
         expected continued overall water heater market growth, market share gains,
         improved product mix and growth in sales of water treatment products at a
         rate significantly higher than 16 percent.

               On February 2, 2017, A.O. Smith issued a press release announcing “record sales

of $2.69 billion and record net earnings of $326.5 million, or $1.85 per share, for 2016 compared

with net earnings of $282.9 million, or $1.58 per share, the previous year.” Again, the Company

touted its success in China as the primary driver of the results, stating that “[s]ales in China grew

13 percent during 2016 and grew 19 percent when the impact from the stronger U.S. dollar is

excluded.” The press release continued in pertinent part:

               "A. 0. Smith had another excellent year, setting sales and earnings
        records thanks to continued healthy end markets for our consumer
        products in China and for boilers and commercial water heaters in the
        U.S.," Ajita G. Rajendra, chairman and chief executive officer, observed.
                "In addition to the launch of several new products in China, we saw an
         increase in China water treatment sales of nearly 35 percent," Rajendra
         continued.

         Rest of World segment
                                              *         *    *

               Sales of this segment increased 11 percent in 2016 to $965.6 million
         compared with 2015 sales of $866.1 million. China sales increased 13 percent
         and grew 19 percent when the impact from t/1e stronger U.S. dollar is



                                               - 21 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 22 of 55 PageID #: 22



        excluded. An increase in demand/or water heaters and residential air
        purification products and 35 percent growth in A. 0. Smith-branded water
        treatment product sales contributed to the strong growth in China.

               Operating earnings for this segment increased 14 percent in 2016 to
        $129.1 million compared with $113.0 million earned the prior year. Higher
        sales were partially offset by increased China selling, general and administrative
        (SG&A) expenses. Higher selling costs in China to support expansion in tier 2
        and 3 cities, as well as higher advertising costs to support brand building, were
        the primary drivers of higher segment SG&A expenses. Currency translation
        reduced China earnings by approximately $8 million. Segment operating margin
        was slightly higher at 13.4 percent in 2016 compared with 2015 segment
        operating margin of 13.0 percent.

               Segment sales for the fourth quarter 2016 of $268.1 million were 16
        percent higher than the same period in the previous year. Sales in China
        increased 24 percent in the quarter, excluding the impact from the
        strengthening U.S. dollar. Continued demand for the company's consumer
        products in the region led by water treatment and air purification products
        contributed to the strong sales growth.

                Segment operating earnings of $38.2 million were 34 percent higher in
        the fourth quarter of 2016 than in the same three-month period in 2015, driven
        by the impact from higher China sales. Higher selling costs to support growth,
        higher advertising costs to support brand building and $2.5 million due to
        currency translation, all in China, partially offset higher China sales. Segment
        operating margin for the period at 14.2 percent was higher than the fourth quarter
        of 2015 at12.3 percent due to higher gross margins primarily driven by a more profitable
        mix of China products and improved profitability associated with sales of water
        treatment products in the 2016 quarter.

(emphasis added).

              On February 17, 2017, A.O. Smith filed a Form 10-K, signed by Defendant

Rajendra and Defendant Kita, which reiterated the Company's 4Q16 and FY16 earnings and

operating results, including for its China group. Attached to the report were SOX certifications

signed by Defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-K

highlighted A.O. Smith's experience and market dominance in China, claiming the Company

had grown to become "one of the leading suppliers of water heaters to the residential market

in China." It continued in pertinent part:


                                                - 22 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 23 of 55 PageID #: 23



        REST OF WORLD

               Sales in our Rest of World segment increased 11.5 percent, or $99.5
        million, in 2016 compared with the prior year. A 12.5 percent increase in
        sales in China to $887.9 million was the primary source of the increase.
        Excluding the appreciation of the U.S. dollar in 2016, sales in China
        increased 18.9 percent in 2016.

                We have operated in China for more than 20 years. In that time, we
        have been aggressively expanding our presence while building A. O. Smith
        brand recognition in the residential and commercial markets. The Chinese
        water heater market is predominantly comprised of electric wall-hung, gas
        tankless and solar water heaters. We believe we are one of the leading
        suppliers of water heaters to the residential market in China, with a broad
        product offering including electric, gas, gas tankless, heat pump and solar
        units as well as combi boilers. Primarily for Asia, we also manufacture and
        market water treatment products and air purification products.

                We sell water heaters in more than 9,000 retail outlets in China, of
        which over 2,500 exclusively sell our products. Our water treatment products
        and air purification products are sold in over 6,500 and 2,500 retail outlets in
        China, respectively. Our e-commerce sales continue to grow in China
        reaching nearly $200 million in 2016.

(emphasis added).

              The Form 10-K also said the main driver of A.O. Smith's favorable 2016 financial

and operating results was the Company's success in China:


       RESULTS OF OPERATIONS

              Our sales in 2016 were a record $2,685.9 million surpassing 2015 sales of
       $2,536.5 million by 5.9 percent. Excluding the impact from the appreciation of the
       U.S. dollar against the Chinese currency that occurred in 2016, our sales
       grew approximately eight percent in 2016. The increase in sales in 2016 was
       primarily due to higher sales in China of water heaters, residential air
       purification products, as well as 35 percent sales growth of A. 0. Smith-
       branded water treatment products. Sales in China grew 12.5 percent in 2016,
       and excluding the impact of the appreciation of the U.S. dollar, sales in
       China increased 18.9 percent in 2016.
(emphasis added).

              The 2016 Form 10-K also stated that the Company was positioned to continue to



                                             - 23 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 24 of 55 PageID #: 24



grow its China business throughout 2017:

         Outlook

                 We expect our sales in China will continue to grow at a rate of
         approximately 15 percent in local currency terms in 1017 led by continued
         strong sales growth, of water heaters, water treatment and air purification
         products. We project continued declines in the Chinese currency compared
         to the U.S. dollar resulting in a five percent, or $40 million, headwind in 2017
         sales, compared with the average rate in 2016....

                 Combining all these factors, we expect sales growth of between eight and
         9.5 percent in 2017 and sales growth of between 9.5 and 11 percent measured in
         local currency in 2017 and earnings to be in the range of $1.98 to $2.08 per share
         for 2017. This does not include the potential impact of future acquisitions.

(emphasis added).

               On April 27, 2017, A.O. Smith published a press release again announcing "record"

first quarter results on the back of purportedly strong China sales. The press release said the

Company had achieved "first quarter net earnings of $87.7 million or $.50 per share on record first

quarter sales of $740.0 million." It continued in pertinent part:

                Sales in the quarter ended March 31 grew approximately 16 percent
         compared with sales of $636.9 million during the same period in 2016. Sales in
         China grew 20 percent during the first quarter 2017 or grew 27 percent when
         excluding the impact from the stronger U.S. dollar.

                "The strength of both the U.S. water heater industry and our consumer
         product demand in China is encouraging," noted Chairman and Chief
         Executive Officer Ajita G. Rajendra. "With double digit sales growth in both,
         operating segments in the quarter, A. 0. Smith is starting the year on solid
         footing."

                                          *       *       *
         Rest of World Segment

                 Sales of this segment, which is primarily comprised of China, Europe and
         India, increased approximately 19 percent in the first quarter of 2017 to $259.5
         million from $217.4 million in the year ago quarter. Continued strong customer
         demand/or the company's premium products and a pre-buy in advance of a
         price increase related to steel and other cost inflation, drove China sales 27
         percent higher as measured in local currency and over 20 percent higher as


                                                - 24 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 25 of 55 PageID #: 25



        measured in U.S. dollars. Water treatment sales in China grew over 50
        percent and air purification sales grew over 80 percent in local currency.

(emphasis added).

                  On May 8, 2017, A.O. Smith filed a Form 10-Q, signed by Defendant Rajendra and

Defendant Kita, which reiterated the Company's l Ql7 earnings and operating results, including for

its China group. Attached to the report were SOX certifications signed by Defendants Rajendra

and Kita, attesting to the accuracy of the report. The Form 10-Q highlighted A.O. Smith's product

sales in China:

                 Sales in our Rest of World segment grew approximately 19 percent in the
         first quarter of 2017 as a result of 20 percent sales growth in China. China
         sales in local currency terms grew approximately 27 percent in the first quarter
         compared to tl1e same period last year driven by higher demand/or our
         consumer products and by a pre-buy by our customers in advance of a price
         increase related to steel and other costs.

                We expect full year 2017 sales in China to grow at a rate of over 15
         percent in local currency terms driven by expected continued overall water
         heater market growth, market share gains, improved product mix and water
         treatment product sales growth at a rate significantly higher than 15
         percent.

(emphasis added).

                  On July 26, 2017, A.O. Smith issued a press release again announcing, "record

second quarter net earnings" of $92.4 million "on nearly 11 percent increase in sales." Once again

the favorable results were attributable to the surge in Chinese demand for its products that the

Company was purportedly experiencing. The press release continued in pertinent part:

                "We continued to see solid demand/or our premium products in China
        with sales growth, in local currency of 20 percent, led by water treatment and
        air purification," commented Ajita G. Rajendra, chairman and chief executive
        officer. "Sales of our commercial water heaters and boilers in North America
        continued to be strong."

                                          *      *      *


                                               - 25 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 26 of 55 PageID #: 26



         Rest of World segment

                Sales of this segment, which is primarily comprised of China, Europe
         and India, increased approximately 14 percent in the second quarter of 2017 to
         $272.8 million from $239.8 million in the year-ago quarter. Continued strong
         customer demand for the company's premium products, as well as a price
         increase announced in the first quarter of 2017, drove China sales 20
         percent higher in local currency. A. 0. Smith, branded water treatment
         sales grew 40 percent in local currency in the second quarter of 2017, and
         air purification product sales quadrupled.

(emphasis added).

               On August 8, 2017, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra

and defendant Kita, which reiterated the Company's 2Q17 earnings and operating results, including

for its China segment. Attached to the report were SOX certifications signed by Defendants

Rajendra and Kita, attesting to the accuracy of the report. The Form 10-Q highlighted A.O. Smith's

product sales in China, stating in pertinent part:

                Sales in our Rest of World segment grew approximately 14 percent in the
         second quarter of 2017 compared to the same period last year as a result of 15
         percent sales growth in China. China sales in local currency terms grew
         approximately 20 percent in the second quarter driven by higher demand for
         our consumer products, led by water treatment and air purification, and
         pricing actions due to higher steel and other costs.

                 We expect full year 2017 sales in China to grow compared to 2016
         at a rate of almost 17 percent in local currency terms driven by expected
         continued overall water heater market growth, market share gains, higher
         average selling prices and water treatment product sales growth at a rate
         significantly higher than 15 percent.

(emphasis added).

               On October 25, 2017, A.O. Smith issued a press release again announcing "record

third quarter net earnings" of $93.7 million "on 10 percent increase in sales." Once again the press

release stated that China was a driver of the growth, with Defendant Rajendra quoted as saying:

"Sales of our consumer products in China, particularly water treatment and air purification,



                                                - 26 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 27 of 55 PageID #: 27



contributed to our growth, as well." The press release continued in pertinent part:

        Rest of World segment

                Sales of this segment, which is primarily comprised of China, Europe and
        India, increased approximately 12 percent in the third quarter of 2017 to $270.1
        million compared with the year-ago quarter. Higher demand for the company's
        premium consumer products, as well as pricing actions due to higher steel and
        other costs, drove China sales up nearly 13 percent.

(emphasis added).

               On November 6, 2017, A.O. Smith filed a Form 10-Q, signed by Defendant

Rajendra and Defendant Kita, which reiterated the Company's 3Ql 7 earnings and operating results,

including for its China segment. Attached to the report were SOX certifications signed by

Defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-Q stated that

the Company's China sales were expected to continue to grow, stating:

                In our Rest of World segment, we expect full year 2017 sales in China to
        grow compared to 2016 at a rate of over 15 percent in local currency terms driven
        by expected continued overall water heater market growth, market share gains,
        improved product mix and water treatment product sales growth at a rate
        significantly higher than 15 percent.

       Rest of World

               Sales in our Rest of World segment were $270.1 million in the third
        quarter of 2017 or $29.8 million higher than sales of $240.3 million in the
        third quarter of 2016. Sales in the first nine months of2017 were $802.4
        million or $104.8 million higher than sales of $697.6 million in the first nine
        months of 2016. China sales grew approximately 13 percent and 20 percent
        in local currency terms in the third quarter and first nine months of 2017,
        respectively, compared to same periods in the prior year, primarily due to
        higher sales of consumer products, particularly water treatment and air
        purification products. Sales in China in both periods of 2017 also benefitted
        from pricing actions announced earlier this year due to higher steel and other
        costs. China sales of A.O. Smith branded water treatment products grew 31
        percent and China sales of air purification products doubled in the first
        nine months of 2017, compared to the same period last year.

               Rest of World segment earnings were $33.8 million in the third
        quarter of 2017 or approximately nine percent higher than segment earnings


                                               - 27 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 28 of 55 PageID #: 28



        of $31.1 million in the third quarter of 2016. Segment earnings in the first
        nine months of 2017 of $98.8 million were approximately nine percent higher
        than segment earnings of $90.9 million in the first nine months of 2016.

(emphasis added).

               On January 30, 2018, A.O. Smith announced "record sales of $3 billion in 2017."

The press release stated that "[s]ales in China grew 16 percent during 2017 and grew 18 percent

when the impact from the stronger U.S. dollar is excluded," which helped the Company achieve

adjusted net earnings of $378.3 million. The press release continued in pertinent part:

               "2017 marked another record year for A. 0. Smith," Ajita G. Rajendra,
        chairman and chief executive officer, announced. "Our double-digit sales
        growth, in 2017 was driven by continued strong demand for our consumer
        products in China and positive end markets for our water heaters and
        boilers in North, America. China sales exceeded the $1 billion milestone
        and were driven by 35 percent growth, in water treatment sales and a near
        doubling of air purification sales. China on-line sales reached $250 million
        in 2017."

                                      *      *          *

        Rest of World segment

        Sales of this segment increased 16 percent in 2017 to $1.12 billion compared
        with 2016 sales of $965.6 million. China sales increased 16 percent and
        grew 18 percent when the impact from the stronger U.S. dollar is excluded.
        An increase in demand for the company's consumer products in the region,
        led by water treatment and air purification products, and pricing actions
        primarily due to higher steel costs and higher fees paid to installers
        contributed to the strong sales growth in China. Water heater and water
        treatment sales in India increased approximately $8 million or over 40 percent
        in 2017 compared with 2016.

                Earnings for this segment increased 16 percent in 2017 to $149.3
        million compared with $129.1 million earned the prior year. Higher sales in
        China, including the price increase, were partially offset by higher steel costs,
        higher fees paid to installers and increased SG&A costs. Expansion of water
        treatment and air purification product retail outlets in tier 2 and 3 cities, higher
        advertising related to brand building in the company's newer product categories
        and higher water treatment product development engineering costs were the
        primary drivers of higher SG&A in China. Segment margin of 13.4 percent in
        2017 was essentially the same as the prior year.


                                               - 28 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 29 of 55 PageID #: 29




                Segment sales for the fourth quarter 2017 of $313.8 million were I 7
         percent higher than the same period in the previous year. Sales in China
         increased 16 percent in the quarter, driven by pricing actions primarily due to
         higher steel costs, higher fees paid to installers and higher demand for the
         company's consumer products in the region. Sales in India grew over 40 percent
         compared with the same period in 2016.

                Segment earnings of $50.8 million were 33 percent higher in the
        fourth quarter of 2017 compared with the same three-month period in
        2016, driven by the impact from higher India sales and China sales,
        including the price increase. Higher steel costs and higher fees paid to
        installers partially offset the impact of higher China sales. Segment margin
        for the period was 16.2 percent compared with 14.2 percent in 2016, primarily
        due to improved margin for the company's water treatment products sold in
        China, lower China selling and advertising costs as a percent of sales and
        improved performance in India.

(emphasis added).

               On February 16, 2018, A.O. Smith filed a Form 10-K, signed by Defendant

Rajendra and Defendant Kita, which reiterated the Company's 4Ql7 and FYI7 earnings and

operating results, including for its China segment. Attached to the report were SOX certifications

signed by Defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-K

touted A.O. Smith's experience and market dominance in China, claiming the Company had grown

to become "one of the leading suppliers of water heaters to the residential market in China." It

continued in pertinent part:

        REST OF WORLD

               Sales in our Rest of World segment increased 15.6 percent, or $150.7
        million, in 2017 compared with the prior year. A 15.9 percent increase in sales
        in China to over $1 billion was the primary source of the increase.
        Excluding the appreciation of the U.S. dollar, sales in China increased 17.9
        percent in 2017.

         We have operated in China/or more than 20 years. In that time, we l1ave
         been aggressively expanding our presence while building A. 0. Smith brand
         recognition in the residential and commercial markets. The Chinese water
         heater market is predominantly comprised of electric wall-hung, gas tankless,


                                              - 29 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 30 of 55 PageID #: 30



         combi- boiler and solar water heaters. We believe we are one of the leading
         suppliers of water heaters to the residential market in China in dollar terms,
         with a broad product offering including electric, gas tankless, heat pump
         and combi boilers as well as solar units. We also manufacture and market
         water treatment products and air purification products, primarily in China.

                 We sell water heaters in more than 8,000 retail outlets in China, of
         which over 2,900 exclusively sell our products. Our water treatment products
         and air purification products are sold in over 7,400 and 3,500 retail outlets in
         China, respectively. Our e-commerce sales continued to grow in China, to
         approximately $250 million in 2017.

(emphasis added).

                The Form 10-K also stated that the primary driver of A.O. Smith's favorable 2017

financial and operating results was the Company's success in China. Attached to the report were

SOX certifications signed by Defendants Rajendra and Kita, attesting to the accuracy of the report

It stated in pertinent part:

         Results of Operations

                Our sales in 2017 were a company record $2,997 million surpassing
         2016 sales of $2,686 million by 11.6 percent. The increase in sales in 2017
         was primarily due to higher sales in China as well as higher sales of water
         heaters and boilers in North America. Sales in China grew 15.9 percent to
         over $1 billion in 2017, and excluding the impact of the appreciation of the
         U.S. dollar, sales in China increased 17.9 percent in 2017.

(emphasis added).

                On April 25, 2018, A.O. Smith issued a press release announcing "double digit

earnings growth on record first quarter sales" of $788 million which contributed to net quarterly

earnings of $98.8 million:

         Rest of World segment

                 First quarter sales for the Rest of World segment increased 13 percent
         over the 2017 first quarter to $293.8 million. In China, sales increased 13
         percent including approximately $21 million of benefit from currency
         translation due to the appreciation of the China currency compared with the
         prior year. In local currency terms, sales grew four percent and were


                                              - 30 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 31 of 55 PageID #: 31



        negatively impacted by a pre-buy in the fourth quarter of 2017. Pricing
        actions in mid-2017, primarily due to higher steel and installation costs, as
        well as higher demand for gas tankless water heaters and water treatment
        products, contributed to higher sales and were partially offset by a significant
        decline in air purification product sales primarily due to improved air quality
        in China.

         First quarter segment earnings of $36.1 million were approximately 11
         percent higher than the $32.5 million earned in last year's first quarter.
         Higher China sales, including the price increase, were partially offset by
         higher steel costs, selling and engineering expenses associated with new
         product development and the negative impact to earnings from lower air
         purification product sales.


(emphasis added).

               On May 7, 2018, A.O. Smith filed a Form 10-Q, signed by Defendant Rajendra and

Defendant Kita, which reiterated the Company's 1Ql8 earnings and operating results, including for

its China segment. Attached to the report were SOX certifications signed by Defendants Rajendra

and Kita, attesting to the accuracy of the report. The Form 10-Q stated that “[s]ales in the first

quarter of 2018 were $788 million, approximately 6.5 percent higher than sales of $740 million in

the first quarter of 2017” primarily due to continued demand for our consumer products in China

and positive end markets for our boilers in North America." The Form 10-Q also said the

Company's China sales were expected to continue to grow, stating:

                In our Rest of World segment, we expect sales in China to grow in
         2018 at a rate of approximately nine to ten percent in local currency, or
         over 14 percent in U.S. dollar terms, as we believe tankless water heater
         market growth, geographic expansion and growth in sales of our water
         treatment products will contribute to our growth.

(emphasis added).

               On July 25, 2018, A.O. Smith issued a press release announcing "double-digit sales

and earnings growth in second quarter" of $833.3 million and $92.4 million, respectively:

         Rest of World segment


                                              - 31 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 32 of 55 PageID #: 32




                 Second quarter sales for the Rest of World segment increased 13
         percent to $308.l million compared with, sales of $272.8 million in the 2017
         second quarter. Sales in China increased 12 percent in the second quarter,
         including a currency translation benefit of approximately $19 million.
         China sales grew four percent in local currency. Higher sales of gas tankless
         water heaters and water treatment products, as well as pricing actions
         effective in mid-2017, were partia1ly offset by lower sales of air purification
         products and e-commerce sales compared with the prior year.

(emphasis added).

               On August 6, 2018, A.O. Smith filed a Form 10-Q, executed by Defendant Rajendra

and Defendant Kita, which reiterated the Company's 2Q18 earnings and operating results,

including for its China segment. Attached to the report were SOX certifications signed by

Defendants Rajendra and Kita, attesting to the accuracy of the report.

               In October 30, 2018, A.O. Smith issued a press release stating, "third quarter net

earnings of $ 104.6 million or $0.61 per share on third quarter sales of $754.1 million." While the

press release discussed "weaker housing growth in China," it quoted Defendant Wheeler, who had

recently replaced Defendant Rajendra as CEO, as stating: "A bright spot in China was our sales of

water treatment products, which grew significantly in the quarter . . . This growth reaffirms our

belief of the growing consumer desire for safe drinking water in that country, as well as our

capabilities to bring the best products to the market.”:


         Rest of World segment

                Sales of this segment, which is primarily comprised of China, Europe
         and India, increased approximately one percent in the third quarter of 2018
         to $274.1 million compared with, the year-ago quarter. Higher sales of water
         treatment and air purification products in China were partially offset by a
         decline in electric water heater sales compared with the prior year.
         Currency translation reduced sales by approximately $6 million compared
         with the third quarter 2017.

Segment earnings were approximately 16 percent higher at $39.1 million compared


                                                - 32 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 33 of 55 PageID #: 33



with the third quarter of 2017, primarily due to lower expenses associated with
employee incentive programs in China and smaller losses in India. As a result, third
quarter 2018 segment margin of 14.3 percent was significantly higher than the 12.5
percent segment margin achieved in the same period in 2017.(emphasis added).


              On November 8, 2018, A.O. Smith filed a Form 10-Q, signed by Defendant

Wheeler and Defendant Kita, which reiterated the Company's 3Q18 earnings and operating results,

including for its China segment. Attached to the report were SOX certifications signed by

Defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-Q said:

                In our Rest of World segment, we expect sales in China to grow in
        2018 at a rate of three percent in local currency terms, and five percent in
        U.S. dollar terms, lower than our previous guidance due to slower than
        expected housing growth caused by deteriorating consumer confidence
        related to a weakening economy...

              Combining all of these factors, we expect our consolidated sales to
        grow approximately seven percent in 2018.

        We preliminarily project our 2019 sales growth in China in local currency
        will be three percent compared to 2018, as inventory levels remain elevated
        into 2019 due to slower housing growth. Further, we expect headwinds of
        approximately $50 million to sales and over $7 million to earnings in China
        due to the depreciation of the China currency compared to the U.S. dollar in
        2019 compared to 2018. Combining our China projection, with the benefit of
        a full year of pricing actions for North America water heaters, a full year of
        sales of water treatment products to Lowe's and our projection that the
        remainder of our products will have sales growth similar to 2018, we project
        our organic growth in 2019 will be 5.5 to seven percent in local currency terms
        and four to 5.5 percent in U.S. dollar terms.


(emphasis added).

              On January 29, 2019, A.O. Smith issued a press release announcing "record

sales and net earnings in 2018" of $3.2 billion and $44.2 million, respectively. The press

release stated that the growth was driven, in part, by "water treatment products in China"

as "[t]otal China sales grew approximately four percent." The release expressed defendant



                                             - 33 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 34 of 55 PageID #: 34



Wheeler’s comments, as highlighting the Company's exponential growth in global water

treatment sales, which had been driven primarily by sales in China: "In seven years we have

been able to grow our global water treatment sales from approximately $35 million to $400

million:

           Rest of World segment

                   Sales of this segment increased five percent in 2018 to $1.2 billion
           compared with 2017 sales. China sales increased nearly two percent on a
           local currency basis. The Chinese currency favorably impacted the
           translation of China sales by approximately $23 million. In China, higher
           water treatment product sales were partially offset by lower sales of electric
           water heaters and air purification products. Water heater and water treatment
           product sales in India increased approximately $8 million, or over 30 percent,
           in 2018 compared with 2017.

(emphasis added).

                 On February 15, 2019, A.O. Smith filed a Form 10-K, signed by Defendant

Wheeler and Defendant Kita, which reiterated the Company's 4Ql8 and FY18 earnings and

operating results, including for its China segment. Attached to the report were SOX certifications

signed by Defendants Rajendra and Kita, attesting to the accuracy of the report. The Form 10-K

highlighted A.O. Smith's experience and market dominance in China, claiming the Company had

grown to become "one of the leading suppliers of water heaters to the residential market in China."

It continued in pertinent part:

           REST OF WORLD

                   We have operated in China a for more than 20 years. In that time, we
           have been aggressively expanding our presence while building A. 0. Smith
           brand recognition in the residential and commercial markets. The Chinese
           water heater market is predominantly comprised of electric wall-hung, gas
           tankless, combi boiler, heat pump and solar water heaters. We believe we are
           one of the leading suppliers of water heaters to the residential market in China
           in dollar terms. We manufacture and market water treatment products,
           primarily residential reverse osmosis products. We also manufacture and
           market air purification products in China.


                                                - 34 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 35 of 55 PageID #: 35



                We sell water heaters in more than 9,000 retail outlets in China, of
        which over 2,800 exclusively sell our products. Our water treatment products
        and air purification products are sold in over 7,500 and 3,500 retail outlets in
        China, respectively.

(emphasis added).

              The Form 10-K also stated that the main driver of A.O. Smith's favorable 2018

financial and operating results was the Company's success in China:

        RESULTS OF OPERATIONS

                Our sales in 2018 were a Company record $3,188 million surpassing
        2017 sales of$2,997 million by 6.4 percent. The increase in sales in 2018 was
        primarily due to pricing actions related to higher steel costs and higher sales
        of boilers and residential water heaters in the U.S. as well as higher sales of
        water treatment products in China. Our global water treatment sales grew
        to approximately $400 million in 2018. Sales in China grew four percent in
        2018. Excluding the impact of the appreciation of the U.S. dollar against the
        Chinese currency, our sales in China increased almost two percent in 2018.
        Our sales in 2017 were higher than 2016 sales of $2,686 million by 11.6
        percent, primarily due to higher sales in China as well as higher sales of water
        heaters and boilers in North America. Our sales in China grew 15.9 percent
        in 2017 to over $1 billion and excluding the impact of the appreciation of the
        U.S. dollar against the Chinese currency, sales in China grew 17.9 percent in
        2017 compared to 2016.

(emphasis added).

              The statements referenced in above were materially false and/or misleading when

made because they failed to disclose adverse facts pertaining to the Company's business,

operations and financial condition, which were known to or recklessly disregarded by Defendants

as follows: (a) that A.O. Smith had undisclosed business connections and entanglements with

UTP through which it funneled up to 75% of its China product sales; (b) that A.O. Smith had

used UTP to engage in channel stuffing by artificially inflating inventories purportedly sold

through distributors that were not based on consumer demand, thereby approximately

doubling the normal level of inventory at such distributors; (c) that A.O. Smith had used its



                                             - 35 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 36 of 55 PageID #: 36



UTP relationship to artificially inflate the sales figures it reported to investors by as much as

8% and to conceal worsening sales trends that the Company was experiencing in China; (d)

that A.O. Smith's sales growth had been primarily in lower margin products as its higher-priced

products were being undercut by competition in "second-tier" Chinese cities, causing the

Company to experience significant margin pressures; (e) that A.O. Smith had increased its

cash reserves in China to over $530 million in furtherance of its channel stuffing and sales

manipulation scheme, encumbering the Company's ability to repatriate the cash or use it for

capital expenditures; and (f) that, as a result A.O. Smith's business, operations, and prospects

were significantly worse than publicly represented and the Company was poised for sales and

earnings declines in China, its most important international market.

               In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) ("Item

303") required the 2016 Form 10-K, 2017 Form 10-K and 2018 Form 10-K to "[d]escribe any

known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations." Defendants' failure to disclose their use of an undisclosed distribution partner to

engage in channel stuffing and to artificially inflate A.O. Smith's China sales and earnings results

was a violation of Item 303 because it was a known trend or uncertainty that was likely to, and

did, have a material unfavorable impact on the Company's revenues and income from continuing

operations.

               On February 28, 2019, the Director Defendants Rajendra, Wheeler, Brown,

Greubel, Jones, Kadri, Bruce Smith, Mark Smith, Wolf and Wulf caused the Company to file its

2019 Proxy Statement with the SEC pursuant to Section 14(a) of the Exchange Act seeking their

respective elections as directors for one-year terms. The 2019 Proxy Statement, however,




                                               - 36 -
    Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 37 of 55 PageID #: 37



                                                 4
contained material misstatements and omissions.

               On February 28, 2018, the Director Defendants Rajendra, Wheeler, Brown,

Current, Greubel, Jones, Kadri, Bruce Smith, Mark Smith, Wolf and Wulf caused the Company to

file its 2018 Proxy Statement with the SEC pursuant to Section 14(a) of the Exchange Act seeking

their respective elections as directors for one-year terms. The 2018 Proxy Statement, however,

contained material misstatements and omissions.

               On March 3, 2017, the Director Defendants Rajendra, Brown, Current, Greubel,

Jones, Kadri, Bruce Smith, Mark Smith, Wolf and Wulf caused the Company to file its 2017 Proxy

Statement with the SEC pursuant to Section 14(a) of the Exchange Act seeking their respective

elections as directors for one-year terms. The 2017 Proxy Statement, however, contained material

misstatements and omissions.

               The 2017, 2018 and 2019 Proxy Statements contained the following concerning the

Company’s Code of Business Conduct and Ethics:

        We are committed to making our corporate governance information accessible to
        stockholders and other interested parties. Accordingly, on our website, www.aosmith.com,
        under the “Investors” heading, and then “Governance” subheading, we have published the
        A. O. Smith Corporation Guiding Principles and the Financial Code of Ethics and provided
        a link for Stockholder Contacts to Communicate with Directors.

                                             *         *     *

        As part of its responsibilities, the (Nominating and Governance) Committee monitored our
        corporate governance. It recommended to the Board of Directors updates to the Corporate
        Governance Guidelines, which the Board adopted. The Committee verified that all
        Committees’ Charters were in place and were reviewed by the Committees. It reviewed

4
  Plaintiff’s allegations with respect to the misleading statements in the 2017, 2018 and 20149
Proxies Statement are based solely on negligence; they are not based on any allegation of reckless
or knowing conduct by or on behalf of the Individual Defendants, and they do not allege, and do
not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference to any allegation of fraud, scienter, or recklessness about these
allegations and related claims.


                                              - 37 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 38 of 55 PageID #: 38



        our code of business conduct, called the “Guiding Principles,” as well as our financial code
        of ethics, officers’ outside board memberships, minimum qualifications for directors, the
        process and procedure for stockholder recommendation of director candidates and
        stockholder communications with the Board, which the Board previously adopted.

               The 2017, 2018 and 2019 Proxy Statements were false and misleading because,

despite assertions to the contrary, its code of business conduct and Corporate Governance

Guideline was not followed, as the Individual Defendants allowed false and misleading statements

to be issued to the investing public, and failed to comply with laws and regulations, or conduct

business in an honest and ethical manner.

               Then, on April 30, 2019, A.O. Smith reported less than impressive financial results

for its first fiscal quarter of 2019. Quarterly sales declined 5% to $748.2 million, while net

quarterly earnings declined approximately 7% to $89.3 million. The primary reasons for these

results were adverse business trends in China and plummeting Chinese sales, which had been

masked by Defendants' prior misinformation. Quarterly sales in A.O. Smith's Rest of World

segment fell 21% to $232.1 million, including an 18% decline in Chinese sales on a local currency

basis. Even more shocking, quarterly earnings for the segment fell more than 65% year-over-year

to only $12.3 million.

               On this news, the price of A.O. Smith’s common stock fell 6% to $52.57 per share

on an abnormally high volume of over 4.8 million shares.

               However, because investors did not know the full truth about A.O. Smith's use of

an undisclosed distribution partner to inflate its earnings and sales results in China, the price of

A.O. Smith stock remained artificially inflated. Instead, defendants continued to conceal the

scheme, for example by playing off, during an April 30, 2019 earnings call, the weakness in China

as temporary and related to macro events with improvement expected in the second half of the

year.



                                               - 38 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 39 of 55 PageID #: 39



               Moreover, during the Relevant Period, and while in possession of material non-

public information about the scheme alleged herein, the Company’s executives and directors sold

about 572,519 shares of the Company’s common stock worth $31,267,854.



        THE INDIVIDUAL DEFENDANTS’ BREACHES OF DUTY ARE REVEALED

               On May 16, 2019, J Capital Research USA LLC published a report on A.O. Smith's

China operations and undisclosed relationship with UTP (the "J Capital Report"). The J Capital

Report said A.O. Smith was inflating its sales and earnings figures and hiding adverse business

trends in China by not informing investors of its distributor relationship with UTP. The J Capital

Report noted A.O. Smith's purported $539 million in cash in China was involved in the scheme:

                Pleading the fifth on China operations: Despite never appearing in the
        financial filings or being mentioned on conference calls, Jiangsu UTP Supply
        Chain is involved in almost every aspect of A.O. Smith's China business. The
        relationship is public knowledge in China. UTP's involvement spans the
        acquisition of raw materials, the hiring of labor, potentially co-owning factories,
        marketing, and most notably "accepting" inventory and financing AOS
        distributors. We estimate that UTP may be responsible for as much as 75% of
        AOS China sales.

                The UTP relationship has obscured China business performance and
        financial statements: The UTP partnership has allowed AOS to inflate gross
        margins and mask the actual China revenue slowdown through distributer-
        financed channel stuffing. We also believe that the irreconcilable capex, R&D
        and asset inventory accounts are being used as cookie jars to preserve the
        "integrity" of the financial statements while hiding UTP's involvement. Our
        detailed distributor channel checks indicate China revenue will fall by as much
        as 21% in 2019 vs management's claims of a 6-8% decline.

                 Is the cash really there? We believe that A.O. Smith does not actually
         have access to $539 mill that reportedly sits in China- about 84% of the company's
         total cash at year end 2018. We have conducted dozens of interviews in China
         and believe that AOS may have used its cash for distributor loans to prop up sales.
         That would mean the money is in escrow and cannot be touched until loans are
         repaid. What's more, distributor loans are at risk in a weakening market. Chinese
         distributors of AOS products - financially imperiled companies - are being
         financed at 18% to take AOS inventory, and many are holding six months of
         inventory. These companies are at risk of default - and AOS could be on the hook.


                                               - 39 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 40 of 55 PageID #: 40



                 China headwinds are everywhere: In Q1, AOS reported a 66% drop in
         Rest of World earnings due to China declines but said the drop is temporary. We
         disagree. During China's boom years, AOS benefited from selling a premium
         product at a mid to high price point through direct channels in Tier 1 cities. To
         offset numerous steel and rental price increases, AOS has continuously increased
         the price of its heaters, until the appliances reached a price point unobtainable for
         some of the original purchase base. The higher-priced product has been a
         particularly poor fit for Tier 2-4 cities, the next leg of AOS's China growth strategy,
         and the price-sensitive online channel continues to take share from the direct
         channel. AOS has recently launched new products at their original price points,
         but these "startups" are just ramping up and will carry much lower margins for
         the foreseeable future. Distributors believe the new product releases are just a
         way to discount old stock and force new inventory into the channels. These
         product/channel challenges are presently being compounded by a weakening
         Chinese economy and the U.S.-China trade spat's impact on selling an American-
         branded product in China.


               Following the J Capital Report, the price of A.O. Smith common stock fell 6% to

$45.12 per share on abnormally high volume of over 13.5 million shares.

               Although the J Capital Report was issued by a research firm with an admitted

“short” position in A.O. Smith stock, the report was well supported by evidence with, “dozens” of

witness interviews, government records and other information that supported its allegations. An

additional research firm, Spruce Point Capital, also issued a series of tweets supporting the reports

allegations and conclusions.

               While A.O. Smith published a press release purportedly denying the allegations,

the release clearly admitted that the Company had substantial business interests in China with

UTP. This response by the Company did not stabilize the price of A.O. Smith. Instead, it continued

to decline to $43.26 per share on May 20, 2019. At least one Wall Street research firm also

subsequently downgraded the stock. In comparison, the Company’s insiders sold their stock at an

average price of $54.61 per share.

                                  DAMAGES TO A. O. SMITH

               As a direct and proximate result of the Defendants’ conduct, the Company has lost


                                                 - 40 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 41 of 55 PageID #: 41



and expended, and will lose and expend, many millions of dollars. The improper accounting

practices have exposed the Company to myriad reputation and financial damages, including. but

not limited to:

        (a) Restatements and goodwill impairments;

        (b) Liability arising from Securities Action;

        (c) The loss of credibility with customers and suppliers; and

        (d) Legal and accounting costs associated with litigation, investigations and potential
            restatements in connection with the Securities Action.

                                   DERIVATIVE ALLEGATIONS

                  Plaintiff brings this action derivatively and for the benefit of A. O. Smith to redress

injuries suffered, and to be suffered, because of the Director Defendants’ breaches of their

fiduciary duties as directors and/or officers of A. O. Smith, waste of corporate assets, unjust

enrichment, and violations of Sections 14(a) and 20(a) of the Exchange Act, as well as the aiding

and abetting thereof.

                  A. O. Smith is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

                  During the wrongdoing alleged herein, Plaintiff has been and remains a stockholder

of A. O. Smith. Plaintiff will adequately and fairly represent the interests of A. O. Smith in

enforcing and prosecuting its rights, and, to that end, has retained competent counsel, experienced

in derivative litigation, to enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

                  Plaintiff incorporates by reference and re-alleges each allegation stated above as if

fully set forth herein.

                  A pre-suit demand on the Board of A. O. Smith would have been futile and,




                                                  - 41 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 42 of 55 PageID #: 42



therefore, is excused. At the time of filing of this action, the Board consists of Director Defendants

Rajendra, Brown, Greubel, Jones, Kadri, Bruce Smith, Mark Smith, Wheeler, Wolf, and Wulf.

Plaintiff need only allege demand futility as to a majority of Director Directors who were on the

Board at the time this action was commenced.

               Demand is excused here because of a majority of the Director Defendants,

individually and collectively, face a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme. Indeed, Director Defendant Rajendra signed the 10K and 10Q SEC

filings from 2016 - 2019. Director Defendants Rajendra, Brown, Greubel, Jones, Kadri, Bruce

Smith, Mark Smith, Wheeler, Wolf, and Wulf also solicited the false and misleading 2017, 2018

and 2019 Proxy statements.

               In complete abdication of their fiduciary duties, the Director Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to

make the Company appear more profitable and attractive to investors. Because of the foregoing,

the Director Directors breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

               Demand is otherwise futile with respect to the four members of the Audit

Committee during the Relevant Period (Kadri, Mark Smith, Wolf and Wulf) because they face the

risk of substantial liability stemming from their failure to oversee the Company’s compliance with

applicable accounting regulations despite their mandate to do so under the Audit Committee




                                                 - 42 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 43 of 55 PageID #: 43



Charter.

                Demand is also futile because, according to the 2019 Proxy, the Smith Family

Voting Trust has the power to elect a majority of our Class A Directors, who make up a majority

of the Board.

                The 2019 Proxy further explicated that as of December 31, 2018, the Smith Family

Voting Trust directly or beneficially owned 96.5% of Class A Common Stock and therefore 96.5%

of voting power with respect to the election of the Class A Directors.

                Further, according to the 2019 Proxy “[s]ince the Board is currently composed of

six Class A Directors and four Common Stock Directors, the Smith Family Voting Trust

effectively exercises control over voting power for a majority of the members of our Board of

Directors, and therefore, [the Company] ha[s] qualified as a ‘controlled company’ under the New

York Stock Exchange (“NYSE”) rules.” The Class A Directors are Bruce Smith, Rajendra, Jones,

Brown, Mark Smith, and Wheeler. Mark Smith is also a member of the Audit Committee. Mark

Smith and Bruce Smith are two of the three trustees of the Voting Trust. Interestingly, Defendant

Wulf served as the Class A Director between 2003, i.e. when he joined the Board, until 2011.

                The Proxy further states that “as a controlled company, under NYSE rules, we may

choose to not have a majority of independent directors or compensation or governance committees

consisting solely of independent directors.”

                Nevertheless, the Proxy stated that “notwithstanding our status as a controlled

company, the Board has not elected to utilize the ‘controlled company’ exemption in any respect

because, as described below, we have a Board in which a majority of our members consist of

independent directors, and all members of the Audit Committee, Personnel and Compensation

Committee and Nominating and Governance Committee are independent for SEC and NYSE




                                               - 43 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 44 of 55 PageID #: 44



purposes.”

               Notwithstanding the Company’s statement that it will not avail itself of certain

privileges otherwise available to it, demand is still futile on any Class A or non-Class A Director

concerning the conduct of either Mark or Bruce Smith because they possess, through the Trust,

the power to vote that director out. Indeed, any demand with respect to Mark Smith due to his role

on the Audit Committee would be futile for the same reason, namely, he is one of the trustees that

controls the Company. The same is true with respect to any demand on Bruce Smith.

Additional Considerations

               Directors Rajendra and Wheeler are each a member of the Air-Conditioning and

Refrigeration Institute, an industry group promoting products A.O. Smith sells to the public.

               Directors Rajendra and Jones are each a member of The Manufacturers Alliance

for Productivity and Innovation – a manufacturing interest group. They are also both members of

the Business Roundtable and the Metropolitan Milwaukee Association of Commerce.

               Directors Bruce Smith and Mark Smith control the Smith Family Trust, which in

turn controls the Company. They are cousins.

               It also appears that Defendants Greubel, Wolf, and Wulf have not been employed

by or served as directors for any other company since their retirement in 2009, 2007 and 2011,

respectively. Therefore, the compensation paid by the Company to Defendants Greubel, Wolf and

Wulf is material for them.

               Moreover, Defendants Rajendra, Brown, Greubel, Jones, Bruce Smith, Mark

Smith, Wheeler, and Wolf sold approximately $25 million worth of the Company’s common stock

based on material non-public information. Accordingly, Defendants Rajendra, Brown, Greubel,

Jones, Bruce Smith, Mark Smith, Wheeler, and Wolf are not disinterested and unable to impartially



                                              - 44 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 45 of 55 PageID #: 45



investigate the charges and decide whether to pursue action against themselves.

Non-Compliance with the Code of Conduct

               In violation of the Code of Conduct, the Director Directors conducted little, if any,

oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in an accounting scheme to issue materially false and misleading statements to the

public and facilitate and disguise the Director Defendants’ violations of law, including breaches

of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In violation of the Code

of Conduct, the Directors failed to comply with the law. Thus, the Director Defendants face a

substantial likelihood of liability and demand is futile as to them.

               A. O. Smith has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Director Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for A.

O. Smith any part of the damages A. O. Smith suffered and will continue to suffer. Thus, any

demand upon the Directors would be futile. The Director Defendants’ conduct described herein

and summarized above could not have been the product of legitimate business judgment as it was

based on bad faith and intentional, reckless, or disloyal misconduct. Thus, none of the Director

Directors can claim exculpation from their violations of duty pursuant to the Company’s charter.

As a majority of the Directors face a substantial likelihood of liability, they are self- interested in

the transactions challenged herein and cannot be presumed to be capable of exercising independent

and disinterested judgment about whether to pursue this action on behalf of the stockholders of the

Company. Accordingly, demand is excused as futile.

               The acts complained of herein constitute violations of fiduciary duties owed by A.

O. Smith’s Director Defendants and these acts are incapable of ratification.



                                                - 45 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 46 of 55 PageID #: 46



Insurance Considerations

               The Director Directors may also be protected against personal liability for their acts

of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of A. O. Smith. If there is a directors and officers’

liability insurance policy covering the, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Director Defendants, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director Defendants were to sue themselves

or certain officers of A. O. Smith, there would be no directors’ and officers’ insurance protection.

Accordingly, the Director Defendants cannot be expected to bring such a suit. On the other hand,

if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Director Defendants is futile and, therefore, excused.

               If there is no directors’ and officers’ liability insurance, then the Director

Defendants will not cause A. O. Smith to sue any other wrongdoers, since, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

Thus, for all of the reasons set forth above, all of the Director Defendants, and, if not all of them,

at least five of the Directors, cannot consider a demand with disinterestedness and independence.

Consequently, a demand upon the Board is excused as futile.


                                           FIRST CLAIM

                                Against the Director Defendants
                        for Violations of Section 14(a) of the Exchange Act

               Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.


                                                - 46 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 47 of 55 PageID #: 47



               Section 14(a) of the Exchange Act (“Section 14(a)”) claims alleged herein are based

solely on negligence. They are not based on an allegation of reckless or knowing conduct by or on

behalf of the Director Defendants. Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

               Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

               Rule 14a-9, promulgated pursuant to Section 14(a), provides that no proxy

statement shall contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading.”

17 C.F.R. § 240.14a-9.

               Under the direction and watch of the Director Defendants, the 2017, 2018, and 2019

Proxy Statements failed to disclose material adverse facts about A. O. Smith ’s business,

operations, and prospects. Specifically, Defendants made false and/or misleading statements

and/or failed to disclose: (a) that A.O. Smith had undisclosed business connections and

entanglements with UTP through which it funneled up to 75% of its China product sales; (b)




                                                - 47 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 48 of 55 PageID #: 48



that A.O. Smith had used UTP to engage in channel stuffing by artificially inflating inventories

purportedly sold through distributors that were not based on consumer demand, thereby

approximately doubling the normal level of inventory at such distributors; (c) that A.O. Smith

had used its UTP relationship to artificially inflate the sales figures it reported to investors by

as much as 8% and to conceal worsening sales trends that the Company was experiencing in

China; (d) that A.O. Smith's sales growth had been primarily in lower margin products as its

higher priced products were being undercut by competition in "second-tier" Chinese cities,

causing the Company to experience significant margin pressures; (e) that A.O. Smith had

increased its cash reserves in China to over $530 million in furtherance of its channel stuffing

and sales manipulation scheme, encumbering the Company's ability to repatriate the cash or

use it for capital expenditures; and (f) that, as a result A.O. Smith's business, operations, and

prospects were significantly worse than publicly represented and the Company was poised for

sales and earnings declines in China, its most important international market.

               The 2017, 2018, and 2019 Proxies stated that the Company’s directors and

employees, including its principal executive officer, principal financial officer, principal

accounting officer, and controller, or persons performing similar functions, are subject to the

Company’s Code of Conduct. The 2017, 2018 and 2019 Proxies were also false and misleading

because, despite assertions to the contrary, A. O. Smith ’s Code of Conduct was not followed, as

the Director Defendants made and/or caused the Company to make the false and misleading

statements discussed herein.

               In the exercise of reasonable care, the Director Defendants should have known that

by misrepresenting or failing to disclose the foregoing material facts, the statements contained in

the 2017, 2018 and 2019 Proxies were materially false and misleading. The misrepresentations




                                              - 48 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 49 of 55 PageID #: 49



and omissions were material to Plaintiff in voting on the matters set forth for stockholder

determination in the 2017, 2018 and 2019 Proxy Statements, including, but not limited to, the

election of directors, ratification of an independent auditor, and the approval of executive

compensation.

                The false and misleading elements of the 2017, 2018, and 2019 Proxies led to the

re-elections of all of the Director Defendants which allowed them to continue breaching their

fiduciary duties to A. O. Smith.

                The Company was damaged as a result of the Director Defendants’ material

misrepresentations and omissions in the 2017, 2018 and 2019 Proxy Statements.

                Plaintiff on behalf of A. O. Smith has no adequate remedy at law.

                                           SECOND CLAIM

                               Against the Individual Defendants
                        for Violations of Section 20(a) of the Exchange Act

                Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

                The Individual Defendants, by virtue of their positions with A. O. Smith and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of A. O. Smith

and officers and directors who made the false and misleading statements alleged herein within the

meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence,

and exercised same, to cause A. O. Smith to engage in the illegal conduct and practices complained

of herein.

                Plaintiff on behalf of A. O. Smith has no adequate remedy at law.

                                           THIRD CLAIM

                                   Against Individual Defendants
                                   for Breach of Fiduciary Duties


                                                - 49 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 50 of 55 PageID #: 50



               Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

               Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of A. O. Smith’s business and affairs.

               Each of the Individual Defendants violated and breached their fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

               The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of A. O. Smith.

               In breach of their fiduciary duties, the Individual Defendants caused the Company

to engage in the misconduct described herein.

               In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure, controls, and procedures.

               Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements that failed

to disclose: (a) that A.O. Smith had undisclosed business connections and entanglements with

UTP through which it funneled up to 75% of its China product sales; (b) that A.O. Smith had

used UTP to engage in channel stuffing by artificially inflating inventories purportedly sold

through distributors that were not based on consumer demand, thereby approximately

doubling the normal level of inventory at such distributors; (c) that A.O. Smith had used its

UTP relationship to artificially inflate the sales figures it reported to investors by as much as

8% and to conceal worsening sales trends that the Company was experiencing in China; (d)




                                                - 50 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 51 of 55 PageID #: 51



that A.O. Smith's sales growth had been primarily in lower margin products as its higher priced

products were being undercut by competition in "second-tier" Chinese cities, causing the

Company to experience significant margin pressures; (e) that A.O. Smith had increased its

cash reserves in China to over $530 million in furtherance of its channel stuffing and sales

manipulation scheme, encumbering the Company's ability to repatriate the cash or use it for

capital expenditures; and (f) that, as a result A.O. Smith's business, operations, and prospects

were significantly worse than publicly represented and the Company was poised for sales and

earnings declines in China, its most important international market.

               The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

               The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Director Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.

               The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain adequate internal controls. The Director Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were




                                                - 51 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 52 of 55 PageID #: 52



not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Director Defendants, in good faith, should

have taken appropriate action to correct the schemes alleged herein and to prevent them from

continuing to occur.

               These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

               As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, A. O. Smith has sustained and continues to sustain significant damages. As

a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

               Plaintiff on behalf of A. O. Smith has no adequate remedy at law.

                                           FOURTH CLAIM

                                 Against Individual Defendants
                                     for Unjust Enrichment

               Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

               By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, A. O. Smith.

               The Individual Defendants either benefitted financially from the improper conduct

or received unjust compensation tied to the false and misleading statements, or received bonuses,

stock options, or similar compensation from A. O. Smith that was tied to the performance or



                                               - 52 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 53 of 55 PageID #: 53



artificially inflated valuation of A. O. Smith, or received compensation that was unjust in light of

the Director Defendants’ bad faith conduct.

               Plaintiff, as a stockholder and a representative of A. O. Smith, seeks restitution

from the Director Defendants and seeks an order from this Court disgorging all profits— including

benefits, performance-based, valuation-based, and other compensation—obtained by the Director

Defendants due to their wrongful conduct and breach of their fiduciary duties.

               Plaintiff on behalf of A. O. Smith has no adequate remedy at law.


                                           FIFTH CLAIM

                                  Against Individual Defendants
                                   for Waste of Corporate Assets

               Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

               As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, engage in internal investigations,

and lose financing from investors and business from future customers who no longer trust the

Company and its products.

               Because of the waste of corporate assets, the Individual Defendants are each liable

to the Company.

               Plaintiff on behalf of A. O. Smith has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Director Defendants as follows:

       a.      Declaring that Plaintiff may maintain this action on behalf of A. O. Smith, and that

Plaintiff is an adequate representative of the Company;


                                                - 53 -
 Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 54 of 55 PageID #: 54



       b.      Declaring that the Individual Defendants have breached and/or aided and abetted

the breach of their fiduciary duties to A. O. Smith;

       c.      Determining and awarding to A. O. Smith the damages sustained by it because of

the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre- and post-judgment interest thereon;

       d.      Directing A. O. Smith and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and protect A. O. Smith and its stockholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for stockholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

            1. a proposal to strengthen the Board’s supervision of operations and develop and

               implement procedures for greater shareholder input into the policies and guidelines

               of the Board;

            2. a provision to permit the shareholders of A. O. Smith to nominate at least six

               candidates for election to the Board; and

            3. a proposal to ensure the establishment of effective oversight of compliance with

               applicable laws, rules, and regulations.

       e.      Awarding A. O. Smith restitution from Individual Defendants, and each of them;

       f.      Awarding Plaintiff, the costs and disbursements of this action, including reasonable

attorneys’ and experts’ fees, costs, and expenses; and

       g.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.


                                               - 54 -
Case 1:19-cv-02127-UNA Document 1 Filed 11/12/19 Page 55 of 55 PageID #: 55




Dated: November 12, 2019               Respectfully submitted,

                                       FARNAN LLP
OF COUNSEL:
                                       /s/ Michael J. Farnan
Gregory M. Nespole                     Brian E. Farnan (Bar No. 4089)
Samir Shukurov                         Michael J. Farnan (Bar No. 5165)
LEVI & KORSINSKY, LLP                  919 N. Market St., 12th Floor
55 Broadway, 10th Floor                Wilmington, DE 19801
New York, New York 10006               (302) 777-0300
(212) 363-7500                         bfarnan@farnanlaw.com
(212) 363-7171                         mfarnan@farnanlaw.com

                                       Attorneys for Plaintiff




                                   - 55 -
